Exhibit 10.1

 

ADDENDUM I TO THE LEASE AGREEMENT

 

This agreement (hereinafter “Addendum I to the Lease Agreement” or “Addendum I”)
is entered into this 3rd day of February, 2010, by and between 30 West 46 LLC
d/b/a Goldhaber Las Colinas, LLC, a New York limited liability corporation,
(“Landlord”), successor-in-interest to1440 Corporate, L.P., a Texas limited
partnership, and EFJ, Inc. n/k/a EF Johnson Technologies, Inc., a Delaware
corporation with its principal place of business at 1440 Corporate Drive,
Irving, Texas  75038 (“Tenant”).  Landlord and Tenant may be collectively
referred to as the “Parties”.

 

WHEREAS, Tenant and the Landlord’s predecessor-in-interest entered into a
certain Lease Agreement (the “Lease”) dated March 31, 2006 whereby Landlord
agreed to lease to Tenant a certain building whose street address is 1440
Corporate Drive, Irving, Texas (the “Building”) and the parcel of land upon
which the Building is located (the “Land”).  The Building and the Land are
collectively referred to as the “Premises”.

 

WHEREAS, the initial term of the Lease is 120 months, commencing on March 31,
2006 and ending on March 31, 2016 (the “Term”) pursuant to Article 4 of the
Lease;

 

WHEREAS, the Parties have agreed to modify and extend the Term for an additional
three-year period commencing on March 31, 2016 and ending on March 31, 2019 (the
“Extension Term”) with monthly rental payments for the Extension Term as set
forth below;

 

WHEREAS, in consideration of Tenant agreeing to the Extension Term at the
agreed-upon terms, Landlord agrees to reduce twelve (12) monthly rental payments
for the Premises due and owing from Tenant for the period of time defined below
and shall agree to release the escrow currently being held by the Unum Group
(the “Unum”) to Tenant;

 

WHEREAS, Landlord and Tenant agree to modify the Lease accordingly.

 

W I T N E S S E T H:

 

1.     Article 4 is hereby modified to read in its entirety as follows:

 

Term.   The term of this Lease is 156 months, commencing on March 31, 2006 (the
“Commencement Date”) and ending at 5:00 p.m. on March 31, 2019.

 

2.     Article 6 is hereby modified to include the following provision:  The
Basic Rent for twelve (12) monthly payments commencing May 2009 and ending
April 2010 shall be reduced by the amount of Six Thousand and NO/100 Dollars
($6,000.00) per month; therefore, the monthly payments for such period shall be
Thirty-Five Thousand Six Hundred Sixty-Six and NO/100 Dollars ($35,666.66).  The
Basic Rent shall increase to Forty-One Thousand Six Hundred Sixty-Six and 66/100
Dollars ($41,666.66) for the period commencing May 2010 and ending March 2016. 
For the Extension Term, the Basic Rent shall be the  current market rate
determined by mutual agreement of the parties.  Such agreement shall be in
writing and based on the research and conclusions of two independent real estate
professionals (one

 

--------------------------------------------------------------------------------


 

named by each of the parties) who have extensive and proven knowledge and
expertise in the Dallas-Fort Worth commercial real estate market.  In the event
the aforementioned real estate professionals cannot agree on the current market
rate, they shall jointly name an independent mediator who has extensive and
proven knowledge and expertise in the Dallas-Fort Worth commercial real estate
market to resolve the dispute.  The arbitrator’s decision shall be final and
binding upon the parties.  Each party shall bear the expenses of its
respectively named real estate professional and any expenses incurred for the
mediator shall be born equally by the parties.

 

3.     Landlord hereby agrees to release to Tenant the escrow in the amount of
Twenty-Eight Thousand and NO/100 Dollars ($28,000.00) currently being held by
Unum and shall execute all required paperwork to effect such release.  It shall
be the Tenant’s responsibility to obtain the estoppel certificate from the Las
Colinas Association  required to release the escrow.

 

4.     In the event of inconsistencies between Addendum I to the Lease Agreement
and the Lease, Addendum I shall take precedence.

 

5.     All other terms and conditions of the Lease remain in full force and
effect.

 

IN WITNESS WHEREOF, the undersigned parties have caused this Addendum I to the
Lease Agreement to be executed as of the day and year first above written.

 

TENANT:

 

 

 

EFJ, Inc. n/k/a EF Johnson Technologies, Inc.

 

 

 

Name:

/s/ Michael E. Jalbert

 

 

 

 

Title:

Chairman & CEO

 

 

 

 

Date:

1-25-10

 

 

 

 

LANDLORD:

 

 

 

30 West 46, LLC d/b/a Goldhaber Las Colinas, LLC

 

 

 

 

Name:

/s/ Sanford Goldhaber

 

 

 

 

Title:

Managing Member

 

 

 

 

Date:

2/3/10

 

 

2

--------------------------------------------------------------------------------